Citation Nr: 1529418	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-33 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to dependent and indemnity compensation (DIC) based on service connection for cause of death.

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney  




ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 1956.  The Veteran died in November 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ denied entitlement to the benefits sought because the appellant failed to submit evidence requested by an August 2012 correspondence sent pursuant to VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA).  In September 2012, the appellant was notified that failure to submit evidence necessary to establish her claims resulted in their denial.  The August and September 2012 correspondence was sent to an address in Hebron, Nebraska.  Some of the correspondence to that address has been returned as undeliverable.  It appears the appellant attempted to change her address in April 2012, as a correspondence sent by her attorney indicated an address change was being made, although a VA Form 20-572 is not of record.  
Returned mail indicates the appellant now resides in Aurora, Colorado.  In October 2013, a second statement of the case (SOC) was mailed to this address after the first SOC was returned as undeliverable after being mailed to the address in Hebron, Nebraska.  The second attempt to mail the SOC was not returned.  The appellant's VA Form 9 also indicates her last known address is in Aurora, Colorado.  

Efforts should be made to ensure the appellant is properly notified regarding her claim at her last known address.  See Crain v. Principi, 17 Vet. App. 182, 187 (2003) (the presumption of regularity with respect to VA's mailing process is rebutted when there is evidence that notice was returned as undeliverable and there were other known address at that time); see also Sthele v. Principi, 19 Vet. App. 11, 19 (2004) (stating once the presumption of regularity has been rebutted the burden shifts to VA to show the claimant actually received notice).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA notice letter to the last known address in Aurora, Colorado, which includes the request for evidence that was included in the original VCAA notice sent in August 2012.  

2.  Ensure the appellant's address is updated in the Veterans Benefits Management System (VBMS).  

3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

